      Case 1:18-cv-10364-LGS-SDA Document 873 Filed 08/14/21 Page 1 of 1




                                                                August 13, 2021
                                    8/14/2021
Via ECF

Honorable Stewart D. Aaron
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                 Re:    Allianz Global Inv’rs GmbH, et al. v. Bank of Am. Corp., et al.,
                        Case No. 18-cv-10364

Dear Judge Aaron:

                 On behalf of all parties in the above-referenced action, we respectfully write to
request an extension of the page limit for the upcoming joint status letter, currently due Monday,
to give each side an additional two pages (from five to seven pages). The parties also request a
one-day extension of the deadline for that letter from Monday, August 16, to Tuesday, August 17.
Plaintiffs are raising several issues in the joint letter, including certain issues with respect to which
nine of the Defendants believe they are differently situated from others and must respond
separately to explain their individual situations to the Court. Although Defendants seek to be as
concise as possible in their portion of the letter, they believe a two-page extension for each side’s
section of the joint letter is needed to address those individual circumstances and provide the Court
with sufficient context. Plaintiffs seek a reciprocal two-page extension.

              No previous request for an extension of this deadline has been made, and this
requested extension would not affect the timing of the status conference, currently scheduled for
Thursday, August 19, or any other deadlines.

 Respectfully,


 /s/ Matthew A. Schwartz                              /s/ Johanna Y. Ong
 Matthew A. Schwartz                                  Johanna Y. Ong
 SULLIVAN & CROMWELL LLP                              QUINN EMANUEL URQUHART &
 125 Broad Street                                     SULLIVAN, LLP
 New York, NY 10004                                   865 S. Figueroa Street, 10th Floor
 (212) 558-4000                                       Los Angeles, CA 90015
                                                      (213) 443-3000
 Attorney for Defendants Barclays PLC,
 Barclays Bank PLC, and Barclays Capital Inc.         Attorney for Plaintiffs


Requests GRANTED. In the upcoming joint status letter, each side may submit up to seven pages. Such
joint letter shall be filed on ECF no later than 6:00 p.m. EDT on Tuesday, 8/17/2021. SO ORDERED.
Dated: 8/14/2021
